Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Application No. 16/600816. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a controller that performs a parallel reset task of a storage device. 

U.S. Application No. 17/094686
U.S. Application No. 16/600816
Claim 1:  A data storage device, comprising: a controller comprising instructions that, when executed by a processor, cause the controller to perform a method of resetting the data storage device, the method comprising: performing a set of front-end reset tasks and a set of back-end reset tasks in parallel upon receipt of a reset command; transmitting a reset complete signal to a host system upon completion of the set of front-end reset tasks; receiving a command from executing the command when the set of back-end reset tasks are complete.
resetting the data storage device, the method comprising: logically separating a set of front-end reset tasks from a set of back-end reset tasks; receiving a reset command from a host system; performing the set of front-end reset tasks and set of back-end reset tasks in parallel upon receipt of the reset command; transmitting a reset complete signal to the host system upon completion of the set of front-end reset tasks; transmitting a storage device ready signal to the host system, indicating that the storage device is in a condition to receive a command from the host system; receiving a command from the host system; and executing the command when the set of back-end reset tasks are complete.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US Pat. No. 6256695) discloses a system for SCSI reset. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184